DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4 March 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	Specifically, no copies of CA 2810251 or CN 104284745 were provided.

Response to Amendment/Arguments
	Claims 1-4 and 18 have been amended.  Claims 21 and 22 have been added.  Claims 1-22 are pending and under examination.
	Applicant's arguments, see upper p.5, filed 4 March 2022, with respect to the non-consideration of "International Alloy Designations" have been fully considered and are persuasive.  This reference has been considered with the new IDS filed 11 February 2022.
Applicant's arguments, see middle p. 5, filed 4 March 2022, with respect to the objection and 112(b) rejection of claim 18 have been fully considered and are persuasive.  The rejection and objection of claim 18 have been withdrawn. 

Applicant's arguments, see bottom p. 5 to upper p. 6, filed 4 March 2022, with respect to the rejection of claims 1, 5-9, 11-12, and 14 under 102(a)(1) over Chen have been fully considered and are persuasive.  The rejection of 7 January 2022 has been withdrawn. 
Applicant's arguments, see lower p. 6, filed 4 March 2022, with respect to the rejection of claims 1-2, 5-9, and 11-14 over Kamat under 102(a)(1) have been fully considered and are persuasive.  The rejection of 7 January 2022 has been withdrawn. 

Applicant's arguments filed 4 March 2022 with respect to the 103 rejections have been fully considered but are not persuasive.

Applicant argues (upper p. 7) that "Chen describes a broad number of different alloys and components thereof without describing or suggesting the presently claimed alloys and alloy products.  Chen does not include any examples which teach each of the specific limitations recited in claim 1, for example, as described above, Examples D and E identified by the Office each require Ti of 0.12 wt % and each include a combined amount of Cr + Ti that exceeds 0.20 wt % as recited in claim 1.  Example C of Chen does not include any Cr, which is required in claim 1."
	The Examiner responds that "applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others."  In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
	
	Applicant argues (middle p. 7) that "no evidence has been provided to suggest that a person of ordinary skill would have found it obvious to modify the general description of Chen to render the presently claimed alloys as obvious.  For example, Chen omits Cr from its alloy as a required component.  See, e.g., Chen at ¶ [0027].  Chen does not require Zn to be present, which is required in claims 2, 3, 4, and 22.  See, e.g., Chen at ¶¶ [0032]-[0033], [0043].  Any selection of different components at different amounts in view of Chen (even if it describes all limitations) is more than routine exercise or experimentation as Chen does not describe, teach, or suggest specific alloys recited in the claims.  To suggest otherwise would rely on the impermissible use of hindsight in view of Applicant's description in the present application."
	The Examiner responds given that Chen discloses the amounts of Cr and Zn that overlap the presently claimed aluminum alloy, including 0.001-0.2wt% Cr and up to 0.9wt% Zn, it therefore would have been obvious to one of ordinary skill in the art to use these amounts of Cr and Zn, which is both disclosed by Chen and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
	Further, in response to applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant argues (bottom p. 7 to top p. 8) "Kamat describes a broad number of different alloys and components thereof without describing or suggesting the presently claimed alloys and alloy products.  Kamat does not include any examples which teach each of the specific limitations recited in claim 1, for example, as described above, Example 1 identified by the Office fails to teach an aluminum alloy comprising 0.001 - 0.2 wt. % Cr and the combined amount of Cr + Ti of 0.2 wt. % or less."
The Examiner responds that "applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others."  In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Applicant argues (upper p. 8) that "no evidence has been provided to suggest that a person of ordinary skill would have found it obvious to modify the general description of Kamat to render the presently claimed alloys as obvious.  For example, Kamat omits Cr from its alloy as a required component.  See, e.g., Kamat at ¶ [00185].  Instead, Kamat describes Cr as one of many optional 'tertiary elements' that are only optionally present in amounts potentially up to 1.0 wt %.  See e.g., Kamat at ¶ [00201].  This is similar to Kamat's description of Ti as an optional tertiary element among many.  See Kamat at ¶ [00201]; see pending claims 2, 3, 4, and 21. Kamat is also deficient on requiring Zn as a required component, which is required in claims 2, 3, 4, and 22.  See, e.g., Kamat at ¶ [00185].  Any selection of different components at different amounts in view of Kamat (even if it describes all limitations) is more than routine exercise or experimentation as Kamat does not describe, teach, or suggest specific alloys recited in the claims.  To suggest otherwise would rely on the impermissible use of hindsight in view of Applicant's description in the present application."
	The Examiner responds given that Kamat discloses the amounts of Cr and Zn that overlap the presently claimed aluminum alloy, including up to 1.0wt% Cr and up to 1.5wt% Zn, it therefore would have been obvious to one of ordinary skill in the art to use these amounts of Cr and Zn, which is both disclosed by Kamat and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
	Further, in response to applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

	Applicant's arguments regarding the rejections of 15-20 depend from the arguments responded to above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 11, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. in "Effects of Cu Addition on Behavior of Nanoclusters during Multi-Step Aging in Al-Mg-Ai Alloys" (2011).
Regarding claim 1,
	Kim et al. discloses an AA6111 aluminum alloy in table 1 with a composition that meets claim 1 as shown in the comparative table below.
Element
Claim 1 (wt%)
Kim et al. AA6111 (wt%)
Cr
0.001-0.2
0.044
Cu
0.4-2.0
0.727
Fe
0.10-0.30
0.129
Mg
0.5-2.0
0.621
Mn
0.005-0.40
0.120
Si
0.5-1.5
0.994
Ti
<0.10
0.055
Zn
<4.0
0.005
Zr
<0.2
None
Sc
<0.2
None
Sn
<0.25
None
Ni
<0.05
None
Other impurities
<0.15
None
Cr+Ti
≤0.2
0.099
Al
Balance
Balance


Regarding claims 5 and 11,
	The alloy of Kim et al. is used to make a wire with a diameter (i.e., a gauge) (section 3, first paragraph).
Regarding claim 21,
	The amount of Ti in the alloy of Kim et al. is 0.055 wt%, within the claimed range of 0.005 to 0.10 wt%.
Regarding claim 22,
	The amount of Zn in the alloy of Kim et al. is 0.005 wt%, within the claimed range of 0.001-1.5 wt%.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0145266.
Regarding claims 1-4 and 21-22,
	US '266 discloses an Al alloy [0018] with a chemical composition that substantially overlaps with the instantly claimed chemical composition; see the comparative table below (all values in wt%).
Element
Claim 1
Claim 2
Claim 3
Claim 4
US '266
Cr
0.001-0.2
0.05-0.2
0.06-0.2
0.07-0.2
≤0.25
Cu
0.4-2.0
0.5-2.0
0.8-2.0
0.5-1.5
0.1-1.3
Fe
0.10-0.30
0.10-0.25
0.10-0.20
0.15-0.25
0.02-0.3
Mg
0.5-2.0
0.5-1.8
0.6-1.5
0.8-1.3
0.4-1.5
Mn
0.005-0.40
0.01-0.25
0.05-0.20
0.1-0.20
≤0.7
Si
0.5-1.5
0.5-1.4
0.5-1.3
0.6-1.6
0.2-1.15
Ti
<0.10
0.005-0.10
0.005-0.10
0.05-0.10
0.06-0.19
Zn
<4.0
0.005-1.5
0.01-0.5
0.01-0.1
≤0.9
Zr
<0.2
<0.15
<0.1
<0.05
≤0.2
Sc
<0.2
<0.15
<0.1
<0.05
N/A
Sn
<0.25
<0.20
<0.15
<0.1
N/A
Ni
<0.05
<0.05
<0.05
<0.05
N/A
Impurities
<0.15
<0.15
<0.15
<0.15
<0.2 tot
Cr+Ti
≤0.2
≤0.2
≤0.2
≤0.2
0.1-0.35
Al
Balance
Balance
Balance
Balance
Balance


Further, the compositional ranges of US '266 overlap with the Ti and Zn ranges of claims 21-22.
As set forth in MPEP 2144.05(I), in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 5, 6, 11, 12, and 14,
US '266 makes a plate using this alloy in the T6 temper [0051] with a thickness (i.e., gauge) of 2 mm [0060,0064].

Regarding claims 7-10,
	US '266 does not possess a specific example of a composition meeting now-amended claim 1 in a T6 or T8x temper with a yield strength of 300-450 MPa, an elongation of at least 10%, and/or where a minimum r/t ratio is about 1.2 without cracking.
However, per MPEP 2112.01(I): where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01 (I).
The products of US '266 may be selected by one of ordinary skill in the art to have an identical composition as shown above.  In addition, the product is produced by a substantially identical process (T6 tempering).
Therefore, a prima facie case of obviousness has been established.
Regarding claim 13,
	While the examples of US '266 only disclose final products with a thickness (i.e., gauge) of 2 mm [0060,0064], an intermediate product after hot rolling with the disclosed composition with a thickness (i.e., gauge) of 8 mm [0060,0064].

Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0145266 as applied to claim 1 above, and further in view of US 2016/0222492.
US '266 discloses a method of forming an Al alloy product that may be selected to comprise continuously casting [0052] an Al alloy that may be selected to meet claims 1-4 as shown above.  This is followed by homogenizing in the range of 490-580°C for 2-30hrs [0054], such as within the claim limitation of 510-580°C for 2-4hrs; this step of homogenization inherently involves a heating to the homogenization temperature.  The hot rolling then occurs [0045], such as the hot rolling selected to start at 480°C and to a thickness of 8mm [0059]; thus the cast and homogenized alloy has had its temperature decreased to between 420-480°C.  Cold working, such as cold rolling, may then occur [0047,0059].  Heat treatment then occurs at 480-590°C for 10-120min [0055], such as 510-540°C for 30-60min. Heat treatment is followed by quenching to <175°C [0056,0059], such as to ambient temp.  The product may then be aged at 150-210°C for 0.5-30hrs [0051], such as 160-210°C for 0.5-6hrs.
US '266 is silent as to the hot roll exit temperature.
However, US '492 teaches that for a similar Al alloy [0023] to have the finish hot rolling temperature to be 300-360°C in order to desirably increase the strength after paint baking [0062], i.e. artificial aging [0005].
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to operate the process of US '266 such that the hot rolling end temperature is in the range of 300-360°C as taught by US '492 to retain strength increase, such as 330-360°C.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0145266 and US 2016/0222492 as applied to claim 17 above, and further in view of WO 98/59086.
The combination of US '266 and US '492 discloses a method that reads on claim 17 as shown above, but does not disclose the percentage reduction of cold rolling.
However, WO '086 teaches that for a similar Al alloy to cold roll to 15-40% reduction to avoid both coarse grains and roping (p. 8 line 10-p. 9 line 6).  
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to operate the process of the combination of US '266 and US '492 with a cold rolling of between 15-40% to avoid these negative characteristics, such as a cold work of 25%.

	The Examiner notes for the sake of compact prosecution that WO 2013/133978 continues to read on at least a portion of the claims as amended.  However, to make such a rejection would be merely cumulative and is to be avoided; see MPEP 2120(I).  Therefore, the 103 rejection of claims 1-4 in view of WO '978 has been dropped as rejections stemming from WO '978 would be cumulative to those that stem from US '266 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738